Case 1:19-cv-25277-BB Document 12-5 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     MIAMI CIVIL DIVISION

                              CASE NO. 19-CV-25277-Bloom/Louis
  GINI HOFFMAN,

         Plaintiff,
  vs.

  CARNIVAL CORPORATION, a
  foreign corporation,

        Defendant.
  ________________________________/

                        [PROPOSED] ORDER GRANTING CARNIVAL
                           CORPORATION'S MOTION FOR STAY

         This matter comes before the Court upon Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINE’s (“Carnival”), Motion for Stay (the “Motion”) [ECF No. __]. Carnival

  filed its Motion based on the unique and unprecedented circumstances it is facing due to the

  Coronavirus (“COVID-19”) crisis.

          The COVID-19 pandemic has had pervasive effects on business and society and on an

  the international cruise line industry at large. Moreover, most offices are closed, including law

  firms. Many courts, such as those in Miami-Dade County, have essentially shut down except for

  emergencies. Travel is either banned or severely restricted. Access to equipment needed to

  prepare, file, serve, and effectuate pleadings is unavailable. The majority of lawyers and staff

  (and court personnel) are working from their homes or on leave. Carnival is thus severely

  restricted in terms of its access to facilities, access to employees, ability to meet and

  communicate, search computer systems, provide witnesses and evidence, and perform the

  functions a litigant would otherwise perform, but for COVID-19. Likewise, individual parties are
Case 1:19-cv-25277-BB Document 12-5 Entered on FLSD Docket 03/25/2020 Page 2 of 2



  also extremely hampered by similar restrictions, prohibitions, quarantine, or self-distancing.

  Carnival’s Motion reflects the unique circumstances facing an international cruise line, in terms

  of being able to respond to deadlines in the coming days and weeks.

         This Order is in further response to the outbreak of COVID-19 and the deepening crisis

  in combatting and containing the virus. President Trump on March 13, 2020, declared a National

  Emergency in response to the nationwide outbreak, which the World Health Organization has

  declared a global pandemic. Most states have declared an emergency and urged citizens to stay

  home except for critical issues. The Centers for Disease Control and Prevention has issued

  guidance to combat the spread of disease, and to promote the health and well-being of the nation.

         Given the unprecedented severity of the risks presented by this national and local

  emergency to the public, litigants, counsel, court staff, and other agencies, it is hereby

  ORDERED AND ADJUDGED that:

         1.     This case is stayed for forty-five (45) days through and including Saturday, May

                9, 2020, and this stay may be CONTINUED pending further order of the Court.

                All deadlines and schedules are accordingly extended by forty-five days. The

                Court may issue further orders concerning future continuances, as necessary and

                appropriate.

         2.     All orders scheduling in-person hearings are VACATED.

         3.     DONE AND ORDERED in Chambers at Miami, Florida, this _______ day of

                March, 2020.

                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  All Counsel of Record by CM/ECF



                                                  2
